Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed September 16, 2020, the Examiner’s Amendment filed October 15, 2020.

3.	Claims 1-7 have been examined and are pending with this action.


Allowable Subject Matter
4.	Prosecution on the merits of this application is reopened on claims 1-7 considered unpatentable for the reasons indicated below. 
Applicant is advised that the Notice of Allowance mailed October 15, 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 1-7 is withdrawn in view of the newly discovered reference(s) to High et al. (US 2018/0053369).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language of claims 1, 6, and 7 states “set a user of a shop group”.  The examiner cannot determine the functionality associated with “set a user” or “setting a user” or the meets and bounds of the setting step.  The examiner could not find support in the specification to properly assess the functional actions associated with the setting step.  The applicant is requested to direct the examiner to the specification to show support for the setting step or amend the language to particularly point out the subject matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The language of claim 7 raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would 
The applicant(s) claim “a computer-readable storage medium” but does not define within the body of the claim the hardware in which the invention runs. Thus, absent recitation of the server or some other hardware, claim 7 is not limited to a tangible embodiment, instead being sufficiently broad to encompass software, per se.  
The examiner encourages applicant to define within the claims the embodied features and limitations on a “non-transitory computer-readable medium”, a “computer recording medium”, or a “computer-readable device”, such as hard drives, disks, and other hardware elements.  An example of a proper format would be “a non-transitory computer-readable storage medium”; “a computer recording storage medium”, or “a computer-readable storage device”.

7.	Claim(s) 6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) determining an arrangement, forming an overall arrangement, and arranging the plurality of mobile shop vehicles. This judicial exception is not integrated into a practical application because the claim fails to recite any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to recite at least a computing device.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
Accordingly, analysis of claim(s) 6 shows:
STEP 1: Statutory Categories
Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes, according to MPEP 2106(1), claim 6 is directed to a process and therefore directed to one of the four patent-eligible subject categories.
STEP 2: Judicial Exceptions
(Revised) Step 2A includes a two-prong test.
	Prong One: Does the claim recite an abstract idea, law of nature or natural phenomena?
	Yes, claim 6 recites the abstract idea of arranging plurality of mobile shop vehicles accordingly.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers actions of the mind or actions by a person and there is no recitation of a generic computer components.  That is nothing in the claim element precludes the steps from practically being performed by a person.
	Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, claim 6 does not integrate the judicial exception into a practical application.  The claim recites three elements: setting a user of a shot group (without functional limitations), determining an arrangement of plural mobile shop 

Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are NOT indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
	(Emphasis Added)
Since an abstract idea is present in the claim, the analysis continues to STEP 2B.
STEP 2B: If an abstract idea is present in the claim, it must be determined whether any element or combination of the elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. In other words, are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?
No, as discussed with respect to Step 2A Prong Two, the elements in the claim amount to no more than mere instructions to apply the exception, but without reciting any component(s) to execute the instructions. The same analysis applies here in 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the arranging of the plurality of mobile shop vehicles step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Although one can construe it is more than what is well-understood, routine, conventional activity in the field if performed by a computing device, a generic computing device is not claimed and therefore can be construed to be arranged by a person, which is clearly routine, conventional activity in the field (arrangement of point of sale).
For these reasons, there is no inventive concept in claim 6, and thus is ineligible.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by High et al. (US 2018/0053369).

INDEPENDENT:
 As per claim 1, High teaches an apparatus for determining arrangement of mobile shop vehicles, comprising a controller configured to: 
set a user of a shop group formed by the plurality of mobile shop vehicles (see High, [0011]: “The system comprises a mobile vending machine (MVM) 120 and a central computer system 110”; and [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”); 
(see High, [0012]: “an MVM 120 may comprise a vending machine that is configured to travel to various locations and/or within various venues while unmanned”; [0022]: “In some embodiments, the central computer system 110 may be configured to determine a destination location for the MVM 120 and/or select one or more items to be carried by the MVM 120.  In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0024]: “A customer profile database may store profiles of customer comprising one or more of customer demographic information, customer location history information, and customer purchase history. In some embodiments, a location of the MVM 120 may be selected based on likely locations of potential customers”, emphasis added), 
the arrangement of the plurality of mobile shop vehicles includes an overall arrangement shape of the plurality of mobile shop vehicles for forming the shop group and relative positions of individual mobile shop vehicles in the overall arrangement shape (see High, [0022]: “the central computer system 110 may be configured to determine a destination location for the MVM 120… In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; [0024]: “the central computer system 110 may be configured to determine a destination location for the MVM 120”); and 
arrange the plurality of mobile shop vehicles (see High, [0012]: “an MVM 120 may comprise a vending machine that is configured to travel to various locations and/or within various venues while unmanned”; [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0032]: “In some embodiments, the position and/or the orientation of the MVM at the destination may be determined by the central computer system. In some embodiments, the MVM may detect for nearby structures and foot traffic conditions at the destination to select a parking location and/or orientation. Generally, the MVM may be configured to place and orient the item dispenser to allow customers to view and make purchases from the item dispenser”).

As per claim 6, High teaches a method for determining arrangement of mobile shop vehicles, comprising: 
setting a user of a shop group formed by the plurality of mobile shop vehicles (see High, [0011]: “The system comprises a mobile vending machine (MVM) 120 and a central computer system 110”; and [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”); 
determining the arrangement of the plurality of mobile shop vehicles on the basis of information that represents at least one of an attribute, a taste, and a purchase history of the user (see High, [0012]: “an MVM 120 may comprise a vending machine that is configured to travel to various locations and/or within various venues while unmanned”; [0022]: “In some embodiments, the central computer system 110 may be configured to determine a destination location for the MVM 120 and/or select one or more items to be carried by the MVM 120.  In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0024]: “A customer profile database may store profiles of customer comprising one or more of customer demographic information, customer location history information, and customer purchase history. In some embodiments, a location of the MVM 120 may be selected based on likely locations of potential customers”, emphasis added), 
the arrangement of the plurality of mobile shop vehicles includes an overall arrangement shape of the plurality of mobile shop vehicles for forming the shop group and relative positions of individual mobile shop vehicles in the overall arrangement shape (see High, [0022]: “the central computer system 110 may be configured to determine a destination location for the MVM 120… In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; [0024]: “the central computer system 110 may be configured to determine a destination location for the MVM 120”); and 
arranging the plurality of mobile shop vehicles (see High, [0012]: “an MVM 120 may comprise a vending machine that is configured to travel to various locations and/or within various venues while unmanned”; [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0032]: “In some embodiments, the position and/or the orientation of the MVM at the destination may be determined by the central computer system. In some embodiments, the MVM may detect for nearby structures and foot traffic conditions at the destination to select a parking location and/or orientation. Generally, the MVM may be configured to place and orient the item dispenser to allow customers to view and make purchases from the item dispenser”).

As per claim 7, High teaches a computer-readable storage medium stored with a program to allow a computer to execute: 
(see High, [0011]: “The system comprises a mobile vending machine (MVM) 120 and a central computer system 110”; and [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”); 
a step of determining the arrangement of the plurality of mobile shop vehicles on the basis of information that represents at least one of an attribute, a taste, and a purchase history of the user (see High, [0012]: “an MVM 120 may comprise a vending machine that is configured to travel to various locations and/or within various venues while unmanned”; [0022]: “In some embodiments, the central computer system 110 may be configured to determine a destination location for the MVM 120 and/or select one or more items to be carried by the MVM 120.  In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0024]: “A customer profile database may store profiles of customer comprising one or more of customer demographic information, customer location history information, and customer purchase history. In some embodiments, a location of the MVM 120 may be selected based on likely locations of potential customers”, emphasis added), 
the arrangement of the mobile shop vehicles includes an overall arrangement shape of the plurality of mobile shop vehicles for forming the shop group and relative positions of individual mobile shop vehicles in the overall arrangement shape (see High, [0022]: “the central computer system 110 may be configured to determine a destination location for the MVM 120… In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; [0024]: “the central computer system 110 may be configured to determine a destination location for the MVM 120”); and 
a step of arranging the plurality of mobile shop vehicles (see High, [0012]: “an MVM 120 may comprise a vending machine that is configured to travel to various locations and/or within various venues while unmanned”; [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0032]: “In some embodiments, the position and/or the orientation of the MVM at the destination may be determined by the central computer system. In some embodiments, the MVM may detect for nearby structures and foot traffic conditions at the destination to select a parking location and/or orientation. Generally, the MVM may be configured to place and orient the item dispenser to allow customers to view and make purchases from the item dispenser”).

DEPENDENT:
As per claim 2, which depends on claim 1, High further teaches wherein the controller is further configured to determine the arrangement of the plurality of mobile shop vehicles on the basis of information that represents a reputation concerning the plurality of mobile shop vehicles (see High, [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0024]: “items may be selected for an MVM 120 based on past purchase histories of customers at a location”, emphasis added).
As per claim 3, which depends on claim 1, High further teaches wherein the controller is further configured to determine the arrangement of the plurality of mobile shop vehicles depending on a predetermined period classification see High, [0022]: “In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0051]: “MVM may also be stocked with special feature/limited time only items”, emphasis added).
As per claim 4, which depends on claim 1, High further teaches wherein the controller is further configured to determine arrangement of at least one mobile non-shop vehicle to be arranged together with the plurality of mobile shop vehicles for forming the shop group (see High, [0022]: “the central computer system 110 may be configured to determine a destination location for the MVM 120… In some embodiments, the destination for the MVM 120 may be determined based on one or more of: current date, current time, upcoming events, current content of the item dispenser, locations of a plurality of other MVMs, and sales history at a plurality of locations”; and [0025]: “the central computer system 110 may determine a location and/or products for an MVM 120 based on the location and/or inventory of other MVMs”, emphasis added).
As per claim 5, which depends on claim 1, High teaches further configured to: generate movement control information for the plurality of mobile shop vehicles respectively depending on the arrangement of the plurality of mobile shop vehicles; and supply the movement control information to the plurality of mobile shop vehicles respectively (see High, [0043]: “the arms 350 may comprise a user interaction device configured perform various movements to provide information and/or entertainment to nearby persons”).


Conclusion
9.	For the reasons above, claims 1-7 have been rejected and remain pending.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 9, 2021